                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

STACY LADON BROWN,                   §
                                     §
            Petitioner,              §
                                     §
v.                                   §   Civil Action No. 4:17-CV-970-Y
                                     §
ERIC D. WILSON, Warden               §
FMC-Fort Worth,                      §
                                     §
            Respondent.              §

                            OPINION AND ORDER

      Before the Court is a Petition for a Writ of Habeas Corpus

under U.S.C. § 2241 filed by petitioner Stacy Ladon Brown, a

federal prisoner then housed at FMC-Fort Worth in Fort Worth,

Texas.1   After   considering     the    pleadings   and   relief   sought    by

Petitioner, the related briefs, and the applicable law, the Court

concludes that the § 2241 petition must be DENIED.




I.   BACKGROUND/CLAIMS FOR RELIEF

      Petitioner Brown was convicted in the United States District

Court for the Western District of Arkansas of knowingly possessing

with intent to distribute a controlled substance in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(A)(iii) and sentenced to a term of



      1
        It appears, from review of the records of the Bureau of Prisons (“BOP”),
and court staff contact with the BOP South Central Regional Office, that Brown
has been transferred to a community corrections center in Muskogee, Oklahoma. See
www.bop.gov/inmate locator (last visited May 1, 2019). As of the date of this
order, Brown has not updated his address with this Court. He remains obligated
to update the address of record.
imprisonment of 155 months. United States v. Brown, No. 2:07-CR-

20005-RTD-1 (W.D. Ark. Aug. 21, 2008).2 Brown raises two challenges

in this § 2241 petition arising from the service of his sentence.

      First, Brown challenges a disciplinary proceeding initiated

against him while he was housed at FCI-El Reno in Oklahoma on April

5, 2017, for violating BOP disciplinary Code 205, Engaging in a

Sexual Act, and the resulting penalty of a loss of 27 days of good-

conduct time (GCT).(Pet.(doc.1) at 6–7.) Brown alleges the incident

report supporting the disciplinary charge was issued as an act of

retaliation for his threat to file a complaint against a staff

member under the Prison Rape Elimination Act(“PREA”),3 and he

claims the evidence does not support the finding that he committed

the prohibited act. (Id. at 7.)         Brown also challenges his loss of

early release under 18 U.S.C. § 3621(e) after being expelled from

the Residential Drug Abuse Program (“RDAP”). (Id. at 2,7.)                    He

contends the staff’s decision to expel him from RDAP was arbitrary

and capricious. (Id. at 9.)        He requests that this Court compel an


      2
        The Court takes judicial notice of the docket and records of Brown’s
criminal case. See Fed. R. Evid. 201(B)(2) and (c)(1).

      3
       Title 34, U.S.C. § 30301–30309 (West Pamphlet 2018). Although the PREA was
drafted to “address the problem of rape in prison, authorize grant money, and
create a commission to study the issue[,] it does not give prisoners any specific
rights.” Johnson v. Rupert, No. 6:11-cv-446, 2014 WL 6969202 at *5 (E.D. Tex.
Dec. 9, 2014) (citing Chinnici v. Edwards, No.1:07-cv-229, 2008 WL 3851294, at
*3 (D. Vt. Aug. 13, 2008). Another district court explained “[e]ven if the
[officer’s] conduct did violate that statute, which is an issue the undersigned
need not and does not reach, plaintiff’s claim would not be actionable because
the PREA simply does not establish a private cause of action.” Harold v. Goff,
No.16-13041, 2016 WL 8137642, at *4 (E.D. La. Dec. 1, 2016)(citing Krieg v.
Steele, 599 F. App’x 231, 232 (5th Cir. 2015) (other citations omitted)), rep and
rec. adopted, 2017 WL 413082 (E.D. La. Jan. 30, 2017)). Other than referring to
the PREA, Brown does not assert a claim in this Court under the PREA.

                                      -2-
investigation into the RDAP treatment team and that both his PREA

claim and disciplinary sanction “be consolidated and bifurcated in

this case.” (Id. at 8.) He ultimately seeks relief against his

sentence in the form of an order directing the BOP to reinstate the

twenty-seven days of lost good-conduct time and to grant him one

year off his sentence in accordance with 18 U.S.C. § 3621(e). Id.

at 8.



II.   EXHAUSTION

      In a traverse/reply to the response, Brown has provided copies

of documents relating to his exhaustion of administrative remedies.

(Traverse (doc. 13) at 18–25.)         Otherwise the parties do not raise

or contest the issue of exhaustion of administrative remedies.

Thus, the Court does not address exhaustion and turns to the merits

of Brown’s claims for relief.



III. ANALYSIS

      A.    Claim Challenging Disciplinary Proceeding and Loss of GCT

      On March 12, 2017, while incarcerated at FCI-El Reno, Brown

received an incident report charging him with Engaging in a Sexual

Act, Code 205, for an incident occurring at or around 10:50 a.m.

that day.(App. (doc. 12-2) at 2, ¶ 5; 10.)4 Specifically, the


      4
       Although the Respondent’s appendix is numbered in the lower right corner,
the Court cites to the top-of-the-page numbering assigned to the pages within the
appendix by the Electronic Case Numbering (ECF) system.

                                      -3-
Incident Report recited:

     On the above date and time inmate Brown, Stacey Register
     Number 4700-063 had a female visitor come see him by the
     name of Rachel [redacted]. While monitoring the Nice
     Vision Professional Control camera I observed inmate
     Brown take his visitor’s hand and place it on his crotch
     area. Shortly after that inmate Brown then placed his
     hand between her legs. Inmate Brown had been told about
     this kind of behavior in the past.

(App. (doc. 12-2) at 10, § 11.) An investigation of the incident

report was completed later that afternoon. (App. (doc. 12-2) at 11,

§ 27.) Also on March 12, 2017, after advising Brown of his rights,

the investigating lieutenant asked Brown if he wished to make a

statement. (App. (doc.12-2) at 11, § 24.) The lieutenant reported:

     Inmate Brown #04700-063 was advised of his rights and
     acknowledged he understood his rights. Inmate Brown
     #04700-063 was given a copy of this Incident Report.
     Inmate Brown #04700-063 stated, “I grabbed her hand and
     put it on my dick.” Inmate Brown #04700-063 displayed a
     fair attitude.

(Id.)

     Brown then appeared before a Unit Disciplinary Committee

(“UDC”) on March 13, 2017. (App. (doc. 12-2) at 10, § 21.) He

provided no statement to the UDC. (App. (doc. 12-2) at 10, § 17.)

The UDC referred the charge to a Disciplinary Hearing Officer

(“DHO”) for final hearing and disposition. (App. (doc. 12-2) at 10,

§ 18(B).) Brown was given written notice of his rights before the

DHO on March 13, 2017. (App. (doc. 12-2) at 17.) Although Brown was

provided   the   opportunity   to    request   witnesses   and   a   staff

representative, he declined. (App. (doc. 12-2) 19.)



                                    -4-
     Brown appeared before the DHO on April 5, 2017. (App. (Doc.

12-2) at 21, § I(B).) The DHO recorded Brown’s statement as, “Her

hand was in my lap. Nothing else.” (App. (doc. 12-2) at 21, §

III(B).) The DHO considered the reporting employee’s account of the

incident, Brown’s statement, photos taken of the visiting room at

the time of the incident, and a supporting memo submitted by the

staff member, and found Brown to have committed the prohibited act

as charged. (App. (doc. 12-2) at 22, §§ IV, V.)

     Based on these findings, the DHO disallowed twenty-seven days

of   Brown’s   GCT   credit,     sanctioned     him   to   thirty   days    in

Disciplinary Segregation, and suspended his commissary, telephone,

and visiting privileges for sixty days. (Id at 22, § VI.)           Finally,

the DHO provided an explanation of the reasons for the sanctions

imposed. (Id. at 22, § VII.)

     In the context of a prison disciplinary proceeding resulting

in the loss of good-time credits, constitutional due process

requires that a prisoner at a minimum receive (1) written notice of

the charges against him at least twenty-four hours prior to the

disciplinary hearing, (2) an opportunity to call witnesses and

present documentary evidence in his defense, and (3) a written

statement from the factfinder that includes the evidence relied on

and the   reasons    for   the   disciplinary    action    taken.   Wolff   v.

McDonnell, 418 U.S. 539, 563-67 (1974). A review of the record

indicates that Brown was afforded all of these due-process


                                    -5-
protections during the disciplinary process.

      Brown received advance written notice of the charges on

March 12, 2017, appeared before the UDC on March 13, 2017, and

appeared before the DHO on April 5, 2017. (App. (doc. 12-2) at

1–3.) Brown received more advance notice than the twenty-four

hour notice called for in Wolff. Additionally, he was given

the opportunity to appear at the DHO hearing, to present

witnesses, and to present evidence. He appeared before the DHO

and   made   a     statement,   but    neither   presented    documentary

evidence nor requested witnesses or a staff representative. He

was also provided a written statement as to the evidence the

factfinder relied on and the reasons for the actions taken by

the factfinder as required in Wolff.

      Having determined that Brown was provided all process

required by Wolff, the Court turns to the applicable standard

of review. In reviewing a prison disciplinary action, a court must

simply consider whether the decision of the prison officials was

supported by “some facts” or “any evidence at all.” Smith v.

Rabalais, 659 F.2d 539, 545 (5th Cir. 1981). Due process does not

require that the evidence in such a proceeding eliminate all other

possible conclusions. Superintendent, Mass. Corr. Inst. v. Hill,

472   U.S.   445   (1985).   “Ascertaining   whether   this   standard   is

satisfied does not require examination of the entire record,

                                      -6-
independent assessment of the credibility of witnesses, or weighing

of the evidence. Instead, the relevant question is whether there is

any evidence in the record that could support the conclusion

reached by the disciplinary board.” (Id. at 455-56 (citation

omitted).)    The reporting staff member’s incident report, standing

alone, constitutes some evidence. Hudson v. Johnson, 242 F.3d 534,

536-537 (5th Cir. 2001). “Federal courts cannot retry every prison

disciplinary dispute; rather the court may only act where arbitrary

or capricious action is shown.” Reeves v. Pettcox, 19 F.3d 1060,

1062 (5th Cir. 1994)(citations omitted).

      Brown    contends    there    is    no    evidence      to   support   the

finding that he committed the act and the Incident Report was

written in retaliation for his making a PREA allegation

against   an    officer.     But        Brown   has     not    supported     his

retaliation     claim     with    any    supporting       evidence.     Brown’s

allegation that the charging officer acted in violation of the

PREA was investigated and determined to be “unfounded.” (Pet.

(doc. 1) at 15.)

      Otherwise,      contrary     to     Brown’s      argument,     there    is

evidence to support the DHO’s findings. The DHO relied upon

the   reporting      employee’s    account        of   the    incident,    which

described Brown’s actions in the visiting room. The DHO also

considered     the   still   photo       images    from      the   video-camera


                                        -7-
recording of Brown and his guest in the visiting room, and a

supporting memorandum from staff who heard Brown admit to the

sexual act when talking with the investigating lieutenant. The

DHO also considered Brown’s statement, in which he admitted

the visitor’s hand was on his lap but denied any other

conduct, but gave the greater weight to the reporting staff

member and to the other evidence.

     Review of this record shows that there is some evidence

to   support     the   DHO’s   finding    that   Brown   committed    the

prohibited act of Engaging in a Sexual Act, Code 205. Brown

was not deprived of any constitutionally protected liberty

interest when sanctioned for the incident report in this case.

Consequently, Brown is not entitled to relief on his claim

challenging the disciplinary proceeding and the loss of good

time credits.

     B.     Claim Challenging Loss of Early Release under the
            Residential Drug Treatment Program

     Brown also challenges his expulsion from the RDAP, which

he contends was in violation of “institutional and RDAP rules”

and was taken when the “follow-up” team members breached a

duty of care to him. (Pet. (doc. 1) at 7.) As noted above,

Brown seeks to be re-instated to the earlier release date he

would     have   had   under   18   U.S.C.   §   3621(e),   without   the


                                    -8-
expulsion from the RDAP program.

     The respondent produced the declaration of Dr. Lawrence

Sloan, a licensed clinical psychologist at the BOP and the

Drug Abuse Program Coordinator at FMC-Fort Worth.(Sloan Decl.

App.(doc. 12-1) at 1-3.) Dr. Sloan’s declaration sets forth the

history of Brown’s participation in and expulsion from the RDAP

program. Brown was initially determined to be eligible for early

release and enrolled in the RDAP on January 25, 2016. (App. (doc.

12-1) at 2, ¶ 5.) He completed the 500-hour portion of the program

on November 7, 2016, and began the follow-up services. (Id.)           On

February 16, 2017, Brown was transferred from FMC-Fort Worth to

FCI-El Reno where he was to continue follow-up services at his new

institution. (Id. at 2,¶ 6.)    As discussed above, Brown received a

disciplinary incident report at FCI-El Reno on March 12, 2017, and

was placed in the Special Housing Unit. (Id. at 2, ¶¶ 6–7.)           As a

result, Brown received a formal warning on March 15, 2017, for

violating   institutional   rules      and   the   RDAP   Agreement    to

Participate. (Id. at 2, ¶ 7.)   Upon completion of the disciplinary

process, Brown was expelled from the RDAP on April 20, 2017. His

expulsion resulted from his inability to take part in the required

thirty-day follow-up session due to his being placed in the Special

Housing Unit as a result of his disciplinary violation. (Id. at 2,

¶ 7.) The RDAP Follow-Up Discharge Note recited that because Brown

had been assigned to SHU, he was unable to comply with the monthly

                                 -9-
aftercare programs that resulted in his being expelled from the

follow-up program.(App. (doc. 12-1) at 15.) As a result of his

expulsion, Brown was determined to be ineligible for early release

under 18 U.S.C. § 3621(e). (App. (doc. 12-1) at 2, ¶¶ 7–8.) Brown

challenges this decision to expel him from RDAP.

       A prisoner has “no statutory or constitutionally protected

right to participate in the RDAP or to receive a sentence reduction

for completing such a program.” Hortman v. Upton, No.4:15-CV-820-Y,

2016 WL4398379, at *3 (N.D. Tex. Aug. 18, 2016)(Means, J.) Instead,

the BOP has discretion to decide who participates in the program

and,   of   those   participants,        who   is   eligible     for    a   sentence

reduction under 18 U.S.C. § 3621(e). See Lopez v. Davis, 531 U.S.

230, 241 (2001)(providing that upon completion of RDAP, BOP “has

the    authority,    but    not    the    duty,”     to    reduce      a    term   of

imprisonment);      Moody   v.    Daggett, 429      U.S.   78,    88    n.9   (1976)

(providing a prisoner has no constitutional right to participate in

any    prison   rehabilitation      programs).       The   Fifth       Circuit     has

repeatedly held that there is no constitutionally protected liberty

interest in early release from RDAP participation. See Giraldo v.

Laughlin, 516 F. App’x 404, 405 (5th Cir. 2013); Handley v.

Chapman, 587 F.3d 273, 281 (5th Cir. 2009)(“The Due Process Clause

does not itself confer a liberty interest in a sentence reduction

for completion of an RDAP”)(quoting Richardson v. Joslin, 501 F.3d

415, 418-20 (5th Cir. 2007)); Rublee v. Fleming, 160 F.3d 213, 217


                                      -10-
(5th       Cir.   1998)    (no    protected    liberty      interest   in   receiving

sentence reduction).

       Brown’s expulsion from the RDAP was justified and was not in

violation of his statutory or constitutional rights. See Hortman,

2016 WL 4398279, at *2-3 (rejecting federal inmate’s claim that she

was entitled to relief under § 2241 for being expelled from the

RDAP       program).      Thus,   Brown’s     claim   for    relief    under   §   2241

challenging his expulsion from the RDAP and resulting loss of a

one-year reduction in sentence must be denied.5



IV.    CONCLUSION AND ORDER

       For the foregoing reasons, petitioner Stacy Ladon Brown’s

petition for writ of habeas corpus under 28 U.S.C. § 2241 is

DENIED.

       SIGNED May 1, 2019.

                                                   ____________________________
                                                   TERRY R. MEANS
                                                   UNITED STATES DISTRICT JUDGE




       5
       The respondent informs that Brown was able to re-enroll in the RDAP
program once he transferred to FCI-Texarkana and was placed on the RDAP waiting
list. (App. (doc. 12-1) at 3, ¶ 9.) On September 21, 2017, he was transferred to
FMC-Fort Worth to again begin participating in RDAP and was again found eligible
for early release. (App. (Doc. 12-1) at 2, ¶¶ 5, 10; at 20.) It appears this
resulted in Brown’s receiving approximately a two-month reduction in sentence.
(Resp. (Doc. 11) at 12.) But Brown also does not have a constitutional right to
early release from a successful completion of the RDAP, because the language of
the statute is discretionary. See Richardson v. Joslin, 501 F.3d 415, 420 (5th
Cir. 2007)(“Because [the inmate] was not entitled to the reduction, the BOP’s
action is not a deprivation of a protected liberty interest and does not affect
the duration of his sentence; he will serve no more time than that of his
original sentence.”). Thus, to the extent Brown asserts a separate claim
challenging his sentence after his re-entry into and completion of the RDAP
program, such claim is denied.

                                            -11-
